Citation Nr: 0909293	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a rating in excess of 20 
percent for a low back disability (lumbosacral strain).  In 
May 2005, the Veteran was afforded a Travel Board Hearing at 
the RO.  In June 2006 and again in March 2008, the Board 
remanded the claim for additional development.  

In August 2008, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.  At that 
hearing, the Veteran appears to have raised informal claims 
of entitlement to service connection for a bilateral hip 
disability and cognitive disorders, to include as secondary 
to her service-connected low back disability.  The Board 
refers those claims to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the claim.

The Veteran, in written statements and testimony before the 
Board, contends that the symptoms of her low back disability 
have worsened since her last VA examination in July 2006.  
Specifically, she contends that her pain has increased and 
that she now exhibits greater functional impairment, which 
requires her to use a cane at home and a walker elsewhere, as 
well as  neurological impairment manifested by bladder 
incontinence.  Additionally, the Veteran asserts that the 
previous VA examination was inadequate because it failed to 
take into account pain with repetitive movements. 
VA medical records dated from the time of the last VA spine 
examination, in July 2006, to June 2008 reflect that the 
Veteran has sought treatment and been prescribed medication 
for low back pain and related symptoms on an ongoing basis.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not overly 
stale, her subsequent statements and VA medical records 
indicate that her low back disability has increased in 
severity.  Because there may have been a significant change 
in the Veteran's condition, the Board finds that a new 
examination is in order.  In light of the Veteran's 
aforementioned statements, that examination should 
specifically address whether there is pain on repetitive 
movement and the presence or absence of functional impairment 
as well as neurological impairment, to include any bowel and 
bladder abnormalities.

Additionally, it appears that VA medical records are 
outstanding.  At her August 2008 Board hearing, the Veteran 
testified that eight days earlier she had been treated by VA 
medical providers for low back pain and had her medication 
switched from Oxycodone to Methadone.  She further stated 
that she had recently sought treatment at the Marion and Fort 
Wayne campuses of VA Northern Indiana Health Care System and 
the VA Medical Center in Indianapolis, Indiana.  No VA 
medical records dated since June 2008 have been associated 
with the claims folder.  Because the Veteran indicated that 
there are outstanding VA medical records dated after June 
2008 that may contain information pertinent to her claim, 
those records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Private medical records also appear to be outstanding.  
Although the Veteran testified at the hearing that she did 
not currently have a private physician, she indicated that on 
a previous occasion she was treated by Garland Anderson, 
M.D., at Parkview Medical Group in New Haven, Indiana, who 
informed her that she had nerve damage to her back.  However, 
records of treatment from Dr. Anderson have not yet been 
associated with the claims folder.  Because VA is on notice 
that such private treatment records exist and may be helpful 
to the Veteran's claim, they should be requested on remand. 

Finally, a remand is necessary to obtain outstanding Social 
Security Administration (SSA) records.  The record reflects 
that the Veteran was denied SSA disability compensation in 
July 2006 and again in March 2007.  At her August 2008 Board 
hearing, the Veteran indicated that she was in the midst of 
appealing the most recent SSA denial.  However, no SSA 
records dated since March 2007 have yet been associated with 
the claims folder.  Because the Veteran has recently 
indicated that she was appealing the previous denial of SSA 
benefits and that her SSA disability status may have changed, 
and because any such changes are directly pertinent to her 
increased rating claim, the Board finds that efforts should 
be made to obtain any SSA records dated after March 2007.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991)

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims file all private 
medical records from Garland Anderson, 
M.D., at the Parkview Medical Group in New 
Haven, Indiana.  All attempts to secure 
those records must be documented in the 
claims folder.

2.  Obtain and associate with the claims 
folder all medical records from the Marion 
and Fort Wayne campuses of VA Northern 
Indiana Health Care System and the VA 
Medical Center in Indianapolis, Indiana, 
dated from July 2008 to the present.  

3.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records dated from March 
2007 to the present.

4.  After obtaining the above records, 
schedule the Veteran for a VA spine 
examination to determine the current 
nature and severity of her service-
connected low back disability, with 
consideration of the current rating 
criteria and the previous rating criteria.  
The examiner should review the claims 
folder and should note that review in the 
examination report.  A rationale for all 
opinions must be provided.  The opinion 
should specifically address the following: 

a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any low back disability.  

b)  Provide range-of-motion and 
repetitive motion findings of the 
lumbar spine.  

c)  Describe findings as to any 
weakness, fatigability, incoordination, 
or excess motion.

d)  Describe the presence or absence of 
pain, as well as functional impairment.  

e)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to a 
low back disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician.

f)  State whether any neurological 
impairments, to specifically include 
any bowel and bladder abnormalities, 
are shown.  

g)  State what impact, if any, the 
Veteran's low back disability has on 
her employment and daily living 
activities.

5.  Then, readjudicate the claim.  If 
action remains adverse, issue a 
supplemental statement of the case and 
allow the appropriate time for response  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

